Citation Nr: 0113228	
Decision Date: 05/09/01    Archive Date: 05/15/01

DOCKET NO.  98-04 734A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUES

1.  Entitlement to an increased rating for Crohn's disease, 
currently evaluated as 30 percent disabling.

2.  Entitlement to a total compensation rating based on 
individual unemployability due to service-connected 
disability. 



REPRESENTATION

Appellant represented by:	R. Edward Bates, Esquire



ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 
INTRODUCTION

The veteran had active service from June 1986 to August 1986, 
and from May 1987 to January 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1997 rating decision of the Buffalo, 
New York Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied service connection for depression 
and anxiety as secondary to the service-connected Crohn's 
disease, denied a rating in excess of 30 percent for the 
service-connected Crohn's disease, and denied entitlement to 
a total disability rating based on individual 
unemployability.  In January 2000 this matter came before the 
Board, and the claims for a rating in excess of 30 percent 
for Crohn's disease and for a total disability rating based 
on individual unemployability were remanded to the RO for 
further evidentiary development.  For reasons more fully 
explained below, the Board finds that these issues must again 
be remanded to the RO.  

In the January 2000 decision, the Board also denied service 
connection for depression and anxiety as secondary to the 
service-connected Crohn's disease, finding that the claim for 
service connection was not well grounded.  In light of the 
Board's denial, the veteran is advised that on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(the Act), which, among other things, eliminated the concept 
of a well-grounded claim and redefined the obligations of VA 
with respect to its duty to assist obligation.  This matter 
is therefore referred to the RO for appropriate action.


REMAND

In the January 2000 remand, the Board directed that the 
veteran should be scheduled for a VA examination to determine 
the current severity of his service-connected Crohn's disease 
and for an opinion on what effect his Crohn's disease has on 
his ability to work.  The record reflects that in August 
2000, VA examinations were canceled because the veteran 
failed to report.  There is, however, no documentation in the 
claims file showing that the veteran was notified of such 
examinations.  Thus, the RO should reschedule the veteran for 
the requested VA examination(s), and provide documentation 
showing that the veteran was notified of such examinations.  
The Board also notes that the duty to assist is not always a 
one-way street, and although incumbent upon the RO, the 
veteran is also charged with the duty to assist in the 
development of his claim.  Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991); Olson v. Principi, 3 Vet. App. 480, 483 
(1992).  The veteran should therefore report for any VA 
examinations scheduled by the RO.  If the veteran fails to 
report for the examination, the RO should consider whether 
38 C.F.R. § 3.655 would be applicable.

The Board regrets the necessity to once again remand this 
case for additional development by the RO; however, there has 
not been compliance with the terms of the Board's January 
2000 remand order.  In light of the U.S. Court of Appeals for 
Veterans Claims (Court) directive to the Board regarding 
remands, the Board is compelled to remand this case for the 
RO to fully comply with the Board's remand.  Stegall v. West, 
11Vet. App. 268 (1998).  In Stegall the Court held that a 
remand by the Board confers on the veteran, as a matter of 
law, the right to compliance with the remand orders and that 
a remand by the Board imposes upon the RO a concomitant duty 
to ensure compliance with all of the terms of the remand.  
The Court noted that where the remand orders of the Board are 
not complied with, the Board itself errs in failing to insure 
compliance.  

The Board also notes that, as cited above, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), which redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, should be 
considered by the RO on remand.  

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran and 
request that he submit the names and 
addresses of all health care providers, 
VA or private, who have treated him for 
his Crohn's disease since April 2000.  
After securing the necessary releases, 
the RO should request copies of any 
previously unobtained medical records for 
association with the claims folder.  This 
should specifically include complete 
treatment records from the Buffalo VAMC.

2.  The RO should schedule the veteran 
for a VA examination to determine the 
current severity of his service-connected 
Crohn's disease, and its impact on his 
industrial adaptability.  The RO should 
notify the veteran of the VA examination, 
and provide documentation of such 
notification for the claims folder.  It 
is imperative that the examiner review 
the claims folder prior to the 
examination.  The examiner should comment 
on whether the veteran's Crohn's disease 
is moderately severe, severe, or 
pronounced, and comment on the frequency 
of the exacerbations of his Crohn's 
disease.  The examiner should also 
provide an opinion regarding the extent 
to which the veteran's service-connected 
disability impairs his ability to obtain 
and retain substantially gainful 
employment.  The examiner should provide 
supporting rationale for any opinions 
rendered.  A copy of the notice to report 
for the examination should be associated 
with the file and the veteran should be 
advised of the consequences for failing 
to report for the examination.

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

4.  Thereafter, the RO should 
readjudicate the veteran's claims to 
include consideration of 38 C.F.R. 
§ 3.655 if appropriate.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purpose of this REMAND is to 
obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


